In an action to recover a balance alleged to be due for work, labor and services, the appeal is from an order of the County Court, Suffolk County, granting respondents’ motion to open their default and granting them leave to serve an answer. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs. The work, labor and services were rendered pursuant to a written contract which was entered into in 1952. The action was commenced in April, 1955. Respondents were fully aware of the claim against them for the unpaid balance before and after the commencement of the action. Letters from appellant’s attorney, the summons and complaint, and notice of the entry of judgment, together with a copy thereof, were all ignored by respondents. In our opinion the default was willful, intentional and deliberate and not inadvertent or excusable. Nor is there a sufficient *695showing of merit. Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.